DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-8 are objected to because of the following informalities:  those claims are depended on a canceled claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura [US 9,460,381] in view of Koblaz [US 2007/0159332]
Claim 1. A label (the IC/RFID tag, see abstract, Figs. 20-22), comprising: a first layer (the copper/metal foil M1 on plastic film from #1 Roll, see Figs. 16d, 17, col. 26, lines 15-18, col. 28, lines 53-59); a second layer ultrasonically welded to the first layer (the etched film M2 from #2 Roll is ultrasonic welded to the front metal plastic film from #1 Roll, see Figs. 16, 17, abstract, col. 28, lines 59-62); and at least one radio frequency 
But Arimura fails to disclose the first layer and the second layer are printed fabric layers.  However, Arimura discloses the metal plastic films M1 and M2 are finished laminated with protection printed paper/plastic film from #3 Roll and #10 Roll by a silk-screen, see Fig. 17, 17c, col. 28, lines 52-59, col. 29, lines 6-18).\
In the center of the metal surface with a length of 2X and a width of W, a slot 2 for about half wave having a length of l is formed. An insulating sheet 10, made of a dielectric material such as polyethylene (PE), PET, Teflon.RTM. and the like or a magnetic substance, is arranged below the metal surface M.sub.1. The other metal surface M.sub.2 with the same size as the metal surface M.sub.1, is arranged so as to sandwich the insulating sheet 10 (see Fig. 4, col. 10, lines 52-59).
Koblaz suggests that the RFID tag 115 includes the RFID floor antenna circuit 100 may be printed onto one or both surfaces of a polymer fabric layers 800 using a conductive ink, a metallic (conductive) paint, or an evaporative coating of metal. The evaporative coating of metal may be applied using a template that prevents the metal from attaching to parts of the fabric surface, or the coating may be applied to the entire surface and then photo-etched using known PC Board techniques. The printed polymer fabric 800 may be positioned at either the middle or bottom layer 800, see Fig. 8, para [0087]).
Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to substitute the printed conductive polymer fabric layers of Koblaz Arimura for providing waterproof and preventing of damages by external force or object, while it is usable to any items such as garments, clothing and/or non-clothing, since the PET materials can be made of fabric materials and roll by a silk-screen.

Claim 3. The label of claim 1, wherein the at least one RFID inlay comprises an RFID chip in electrical communication with an antenna (the RFID/IC chip coupled to the metal sheet M1 functioning as an antenna, see abstract, Figs. 1, 4, col. 7, lines 27-39).

Claim 4. The label of claim 1, wherein the at least one RFID inlay comprises an RFID strap in electrical communication with a slot/dipole antenna (the rolls are laminated by pasting or heating as strap. The ends of the metal surfaces M1 and M2 are connected by heat welding or ultrasonic welding. After that finished laminated rolls are cut into respective IC tags. The capacitive short-circuiting is acceptable for short-circuiting of the ends of metal surfaces M1 and M2, see Fig. 17C, col. 29, lines 26-31), wherein the metal films M1 and M2 are functioning as a slot antenna or dipole antenna, see Figs. te, 1f, col. 7, lines 27-39).

Claim 5. The label of claim 1, further comprising: an adhesive configured to secure the at least one RFID inlay to the first printed fabric layer (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, wherein the plastic film roll or paper roll for protecting #3 Roll is arranged uppermost position of the line. The #3 Roll is arranged below the protection plastic film or paper roll. #10 Roll of 

Claim 6. The label of claim 1, further comprising: a waterproof layer disposed between the at least one RFID inlay and the second printed fabric layer (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, wherein the RFID/IC tag inlay disposed by protection printed plastic film by the O-ring or gasket for shielding from weatherability such as watertight sealing, see Fig. 15a, col. 25, lines 23-29).

Claim 7. The label of claim 6, further comprising: a second waterproof layer disposed between the at least one RFID inlay and the first printed fabric layer (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, wherein the RFID/IC tag or USAT used in polluting environments to attain weatherability or watertight and to be sealed by the molding material disposed between the protection plastic film as #3 Roll and the RFID metal film as #2 Roll, after accommodated in a cover Coy, see Fig 15a, col. 15, lines 23-29).

Claim 8.  The label of claim 1, wherein the label has four edges and wherein the second printed fabric label layer is ultrasonically welded to the first printed fabric layer substantially along the four edges of the label (as the combination of the fabric layers Arimura and Koblaz in respect to claim 1 above, wherein the ends of the metal surfaces M1 to M4 are connected by heat welding or ultrasonic welding. After that finished laminated rolls are cut into respective IC tags, see Figs. 5b, 5c, 17c, col. 29, lines 26-29).

Claim 9.  A roll-to-roll label processing apparatus (the Rolls, see Fig. 17), comprising: a lamination roll configured to receive a first printed fabric label layer, an RFID inlay, and a second printed fabric label layer, and press the RFID inlay between the first printed fabric label layer and the second printed fabric label layer to form a joined label; and one or more ultrasonic welders configured to ultrasonically weld portions of the second printed fabric label layer to the first printed fabric layer against one or more corresponding rotary anvils to form an continuous web of labels (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, and including the plurality #1 to #4 and #10 Rolls of continuous web films and sheets, , see Figs. 5, 14, 17b, 17c).

Claim 10.  The roll-to-roll label processing apparatus of claim 9, further comprising:
an edges slitting roller configured to trim the sides of the continuous web (the lateral cutting edges of the continuous web sheets into pieces during processes of fabricating each of the RFID/IC tags 3, see Figs. 17b, 17c, col. col. 4, lines 38-44, col. 29, lines 6- 16).

Claim 11.  The roll-to-roll label processing apparatus of claim 9, further comprising:

adhered, and the laminated sheets are cut into pieces so as to obtain individual universal IC tags 3, see Figs. 14, 17b, 17c, col. 4, lines 38-44, col. 29, lines 6-16).

Claim 12.  The roll-to-roll label processing apparatus of claim 9, further comprising
a plurality of web guides configured to receive the continuous web, and wherein at least one ultrasonic welder includes a sonic knife configured to separate individual labels from the continuous web (as cited in respect to claims 1 and 9 above, and including the plurality of web films/sheets or Rolls 1-4 and 10, see Figs. 17b, 17c).

Claim 13.  The roll-to-roll label processing apparatus of claim 9, wherein the RFID inlay comprises an RFID chip in electrical communication with an antenna (the RFID/IC chip coupled to the metal sheet M1 functioning as an antenna, see abstract, Figs. 1, 4, col. 7, lines 27-39).

Claim 14.  The roll-to-roll label processing apparatus of claim 9, wherein the RFID inlay comprises an RFID strap in electrical communication with an antenna (the rolls are laminated by pasting or heating as strap. The ends of the metal surfaces M1 and M2 are connected by heat welding or ultrasonic welding. After that finished laminated rolls 

Claim 15.  The roll-to-roll label processing apparatus of claim 9, wherein the first printed fabric label layer further includes a waterproof layer configured to be disposed between the first printed fabric layer and the RFID inlay (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, wherein the RFID/IC tag inlay disposed by protection printed plastic film by the O-ring or gasket for shielding from weatherability such as watertight sealing, see Fig. 15a, col. 25, lines 23-29).

Claim 16.  The roll-to-roll label processing apparatus of claim 15, wherein the second printed fabric label layer further includes a second waterproof layer configured to be disposed between the second printed fabric layer and the RFID inlay (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, wherein the RFID/IC tag or USAT used in polluting environments to attain weatherability or watertight and to be sealed by the molding material disposed between the protection plastic film as #3 Roll and the RFID metal film as #2 Roll, after accommodated in a cover Coy, see Fig 15a, col. 15, lines 23-29).

Claim 17.  The roll-to-roll label processing apparatus of claim 9, wherein the RFID inlay includes an adhesive configured to secure the RFID inlay to the first printed fabric layer Arimura and Koblaz in respect to claim 1 above, wherein the RFID/IC tag according to one of (1)-(6), wherein: an adhesive sheet is attached to one side of the universal IC tag, such as adhesion. bonding or the like, see Fig. 17a-c, col. 4, lines 25-30, col. 28, lines 53-67, col. 29, lines 1-2).

Claim 18.   A method, comprising: receiving, by a lamination roll, a first printed fabric label layer, a plurality of RFID inlays, and a second printed fabric label layer;
joining, by the lamination roll, the first printed fabric label layer, the plurality of RFID inlays, and the second printed fabric label layer; and ultrasonically welding, by an ultrasonic welder, portions of the second printed fabric layer to the first printed fabric label layer to seal one or more RFID inlays between the first printed fabric layer and the second printed fabric layer to form a continuous web of individual labels each including at least one RFID inlay (as the combination of the fabric layers between Arimura and Koblaz in respect to claim 1 above, wherein, and including the plurality #1 to #4 and #10 Rolls of continuous web films and sheets, see Figs. 5, 14, 17b, 17c).

Claim 19. The method of claim 18, further comprising: trimming, by an edge slitting roller, edges of the continuous web of individual labels (the lateral cutting edges of the continuous web sheets into pieces during processes of fabricating each of the RFID/IC tags 3, see Figs. 17b, 17c, col. col. 4, lines 38-44, col. 29, lines 6-16).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new reference of Koblaz is introduced to combine with the previous rejected reference Arimura to make the rejection smoother as above.

Applicant’s arguments:
(A)	Arimura does not disclose a label comprising printed fabric layers as specified in claim 1.
(B)	Arimura does not disclose the elements of independent claims 9 and 18.

Response to the arguments:
(A)	It is obvious to combine the printed conductive polymer fabric label of Koblaz for the PET printed layers by silk-screen of Arimura for providing waterproof and 
(B)	As in section (A) above.

Conclusion
Examiner is very regrettable to introduce a new Office Action based on the update search to make the rejection smoother as above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bauer et al discloses the durable RFID label is laminated with face sheets 35, 35' and a lamination or functional adhesive 36 as discussed regarding FIG. 1 between face sheet 35' and a polymer layer 38 are included in this embodiment.  The polymer layer 38 typically is a polyester or contains a polyester, such as PET, providing what can be identified in the art as a PET-based printed fabric label embodiment. FIG. 2A illustrates a so-called "smart face" printed fabric label embodiment.	[US 2019/0057289]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/26/2022